Case 19-00123-DSC13   Doc 3    Filed 01/10/19 Entered 01/10/19 09:50:06   Desc Main
                              Document      Page 1 of 5
Case 19-00123-DSC13   Doc 3    Filed 01/10/19 Entered 01/10/19 09:50:06   Desc Main
                              Document      Page 2 of 5
Case 19-00123-DSC13   Doc 3    Filed 01/10/19 Entered 01/10/19 09:50:06   Desc Main
                              Document      Page 3 of 5
Case 19-00123-DSC13   Doc 3    Filed 01/10/19 Entered 01/10/19 09:50:06   Desc Main
                              Document      Page 4 of 5
Case 19-00123-DSC13   Doc 3    Filed 01/10/19 Entered 01/10/19 09:50:06   Desc Main
                              Document      Page 5 of 5
